                    UNITED STATES DISTRICT COURT
                         DISTRICT OF HAWAII


EILEEN SHAVELSON,                  CIV. NO. 15-00055 LEK-RT

                Plaintiff,

     vs.

HAWAII CIVIL RIGHTS COMMISSION,
CONSTANCE DEMARTINO, WILLIAM D.
HOSHIJO AND MARCUS KAWATACHI, IN
THEIR INDIVIDUAL CAPACITIES AS
HAWAI`I CIVIL RIGHTS COMMISSION
ENFORCEMENT STAFF,

                Defendants.


               ORDER DISMISSING CASE WITH PREJUDICE

           On August 10, 2018, pro se Plaintiff Eileen Shavelson

(“Plaintiff”) filed a document titled “Amended Complaint

Requested by Judge Leslie Kobayashi Aug 8, 2018 per Court Order

from 9th Circuit Court of Appeals San Francisco July 25, 2018

Case 15-16525” (“Amended Complaint”).   [Dkt. no. 68.]   In the

Amended Complaint, Plaintiff appears to name Defendants

Constance Demartino, William D. Hoshijo, and Marcus Kawatachi

(“Employee Defendants”), and the Hawai`i Civil Rights Commission

(“HCRC”), along with “the investigators, supervisors, director
and co-director of the HCRC, in their individual professional

capacities.”    [Amended Complaint at 1.1]

            On April 10, 2019, the Employee Defendants filed their

Motion for Judgment on the Pleadings (“Motion”), [dkt. no. 77,]

and on July 17, 2019, this Court issued its order granting the

Motion, and granting Plaintiff leave to file her second amended

complaint by August 16, 2019 (“7/17/19 Order”).    [Dkt. no. 87.2]

In the 7/17/19 Order, this Court warned Plaintiff that: “if she

fails to file her second amended complaint by August 16, 2019,

or if the second amended complaint fails to cure the defects

that this Court has identified in this Order, this Court will

dismiss her claims with prejudice – in other words, without

leave to amend.”    [7/17/19 Order at 15 (emphasis in original).]

            Because Plaintiff has neither filed her second amended

complaint nor requested an extension of the August 16, 2019

deadline, this Court has the discretion to dismiss the Complaint

with prejudice.    See Applied Underwriters, Inc. v. Lichtenegger,

913 F.3d 884, 891-92 (9th Cir. 2019) (holding that dismissal

with prejudice under Fed. R. Civ. P. 41(b) is appropriate if the

plaintiff fails to comply with a court order requiring him to

     1 The Amended Complaint does not have page numbers,
therefore all citations refer to the page numbers assigned by
the district court’s electronic case filing system.

     2   The 7/17/19 Order is also available at 2019 WL 3225886.



                                  2
file an amended complaint);3 see also Yourish v. Cal. Amplifier,

191 F.3d 983, 988 (9th Cir. 1999) (holding that the plaintiff’s

failure to comply with a minute order setting forth the deadline

to file the amended complaint gave the district court the

discretion to dismiss the case under Rule 41(b)).

               Further, mail that has been sent to Plaintiff’s

address of record has been returned as undeliverable since April

2019.       See EO: Court Order Vacating Hearing on Defs.’ Motion for

Judgment on the Pleadings, filed 6/12/19 (“6/12/19 EO”) (dkt.

no. 82) (noting mail sent to Plaintiff was returned as

undeliverable) at 1.      This Court’s courtroom manager attempted

to contact Plaintiff through her phone number of record

regarding the issues with her address, but Plaintiff has failed

to respond.      [Id.]   Further, Plaintiff was warned that

               A pro se party shall . . . file and serve on all
               other parties who have appeared in the action any
               change of address, and the effective date of the
               change. The notice required by this rule shall
               be filed within fourteen (14) days of the change.
               Failure to comply with this rule may result in
               sanctions, including but not limited to monetary
               fines, dismissal of the case, or entry of a
               judgment.




        3
       Fed. R. Civ. P. 41(b) states, in pertinent part: “If the
plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action or any
claim against it.”



                                     3
Id. at 1-2 (quoting Local Rule LR83.1(h)).   Plaintiff is

required to “abide by all local, federal, and other applicable

rules and/or statutes,” even though she is pro se.   See Local

Rule LR83.13.

            After weighing the five dismissal factors set forth in

Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011),4

this Court finds that the public interest in the expeditious

resolution of this litigation and this Court’s interest in

managing the docket strongly outweigh the policy favoring

disposition of cases on the merits.   Moreover, the Employee

Defendants will not be prejudiced by the dismissal, and there

are no less drastic alternatives available at this time.

            For the foregoing reasons, all of Plaintiff’s claims

in this case are HEREBY DISMISSED WITH PREJUDICE.    This Court

DIRECTS the Clerk’s Office to issue judgment in favor of the

Employee Defendants and close the case on September 3, 2019,




     4   The Ninth Circuit has:

            identified five factors that a district court
            must consider before dismissing a case . . . :
            (1) the public’s interest in expeditious
            resolution of litigation; (2) the court’s need to
            manage its docket; (3) the risk of prejudice to
            the other party; (4) the public policy favoring
            the disposition of cases on their merits; and
            (5) the availability of less drastic sanctions.

Dreith, 648 F.3d at 788 (citations and quotation marks omitted).


                                  4
unless Plaintiff files a timely motion for reconsideration of

this Order as provided for in the Local Rules.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, August 20, 2019.




EILEEN SHAVELSON VS. HAWAI`I CIVIL RIGHTS COMMISSION, ET AL.; CV
15-00055 LEK-RT; ORDER DISMISSING CASE WITH PREJUDICE




                                5
